Citation Nr: 0638501	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  02-13 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for Raynaud's syndrome.

2.  Entitlement to a disability evaluation in excess of 10 
percent for hypertension.

3.  Entitlement to a compensable rating for disfigurement of 
the head, manifesting as scars, prior to August 30, 2002.  

4.  Entitlement to a rating in excess of 10 percent for 
disfigurement of the head, manifesting as scars, since August 
30, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.T. Sprague, Law Clerk


INTRODUCTION

The veteran had active service in the United States Army from 
January to May 1976, and from August 1978 to October 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

With respect to the claim for residual scarring, the RO 
granted entitlement to service connection and initially 
assigned a noncompensable rating.  The veteran disagreed with 
the disability rating.

The Board notes that a claim placed in appellate status by 
disagreement with the original or initial rating award 
(service connection having been allowed) but not yet 
ultimately resolved, as is the case herein at issue, remains 
an "original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  Id. at 
126.  

Further, in a November 2005 rating decision, the RO increased 
the evaluation to 10 percent.  However, a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate 
the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 
(1993); see also Corchado v. Derwinski, 1 Vet. App. 160 
(1991).  Therefore, the claim of residual scarring will be 
considered as listed on the title page and the Board can 
proceed with its review without prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

In August 2003, the veteran appeared at a Travel Board 
hearing before an Acting Veterans Law Judge, who is no longer 
at the Board.  A transcript of the hearing is associated with 
the claims folders.  He was offered another Board hearing and 
informed if he did not respond it would be assumed that he 
did not desire another hearing.  As he did not respond, the 
Board will proceed with its review.

This case has previously been before the Board and was 
remanded in July 2004 for further evidentiary development.  
After a careful review of the record, the Board concludes 
that due process mandates another remand of the issue related 
to Raynaud's disease.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

1.  The veteran has not shown, either by history or by 
current clinical findings, any blood pressure readings, 
predominant or otherwise, at a level of 110 or more 
diastolic, or 160 or more systolic.

2.  The veteran has numerous facial lacerations which, when 
combined, are mildly disfiguring, but do not present facial 
distortion or asymmetry. 




CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002);  38 C.F.R. § 4.104, 
Diagnostic Code (DC) 7101 (2006).

2.  The criteria for a compensable rating for disfigurement 
of the head, manifesting as scars, prior to August 30, 2002, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002);  38 C.F.R. §§  4.118, DC 7800 (2002).  
  
3.  The criteria for a rating in excess of 10 percent for 
disfigurement of the head, manifesting as scars, since August 
30, 2002, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002);  38 C.F.R. §§  4.118, DC 7800 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant' s possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In an April 2001 letter, the veteran was 
notified of the information and evidence needed to 
substantiate and complete his claims.  He was specifically 
informed as to what evidence he was to provide and to what 
evidence VA would attempt to obtain on his behalf.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
was done in this case.  Significantly, the evidence does not 
show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  That is, there has been no plausible 
showing of how the essential fairness of the adjudication was 
affected.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 
129 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (due process concerns with respect to VCAA notice must 
be pled with specificity).  

The veteran was notified of the evidence necessary to 
establish an effective date of award should his claims be 
granted, as required by recent jurisprudential precedent.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Board finds that the veteran was fully 
notified of the need to give VA any evidence pertaining to 
his claims.  The VA letter advised the veteran to let VA know 
of any information or evidence in his possession which would 
aid in the substantiation of his claims.  

VCAA notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  A VA examination to evaluate the disability at 
issue was conducted. 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(2), (3).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Where service connection already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

As noted above, in a claim arising from an initial grant of 
service connection, the entire period, from service to 
present, is to be considered in evaluating the veteran's 
disability.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In addition, one 
diagnostic code may be more appropriate than another based 
upon considerations such as the individual's relevant medical 
history, his diagnosis, or his associated demonstrative 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Analysis

Hypertension

The veteran alleges that his condition has worsened to a 
great enough degree to warrant compensable evaluation.  The 
RO, in a May 2001 rating decision, denied the claim; however, 
in a subsequent April 2002 rating decision, he was given an 
increase to 10 percent for the entire time on appeal.  He was 
issued a statement of the case, per the Board's July 2004 
remand, and the case is now ripe for appellate review.    

Under applicable regulatory criteria, a 10 percent evaluation 
for hypertension is warranted in cases of diastolic pressure 
predominantly 100 or more, systolic pressure predominantly 
160 or more, or an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control; a 20 percent evaluation is assigned 
in cases of diastolic pressure predominantly 110 or more, or 
systolic pressure predominantly 200 or more; a 40 percent 
evaluation contemplates diastolic pressure predominantly 120 
or more; and a maximum 60 percent evaluation is warranted for 
diastolic pressure predominantly 130 or more.  See 38 C.F.R. 
§ 4.104, DC 7101.

The record contains numerous clinical reports covering the 
last several years.  In these reports, the veteran's blood 
pressure has varied, with the high findings in January and 
April 2001 of 162/90 and 160/97, respectively.  It appears 
that he was never afforded an examination where multiple 
pressures were taken on at least three different days.  See 
38 C.F.R. § 4.104, DC 7101, Note (1).  

The veteran, however, received a VA examination in February 
2006 which, based upon a review of historical blood pressures 
listed in the file, issued a report stating that the 
veteran's pressure has varied from "completely normal to 
moderately-severely elevated" and that "the disability is 
mild" and "under good control."  Indeed, there does not 
appear to be any findings, however isolated, of a diastolic 
pressure over 110 or a systolic pressure over 200.  This 
fact, coupled with the 2006 VA examiner's opinion, strongly 
suggests that a new VA examination is not necessary, as the 
veteran's hypertension has never manifested to a degree which 
would warrant compensation at the 20 percent level, and this 
claim must be denied.  

The only evidence suggesting a hypertensive disorder greater 
than 10 percent disabling comes from the veteran's own lay 
statements.  As the veteran has not been shown to possess the 
requisite medical knowledge or credentials needed to render 
such an opinion, his contentions cannot constitute probative 
medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. at 
494-95.  

Disfigurement of the Head/Scars

The veteran was granted service connection for disfigurement 
to his head, materializing in the form of numerous scars, in 
an April 2002 rating decision by the RO.  The disability, 
however, was not found to be severe enough to warrant a 
compensable evaluation.  The Board, in its July 2004 remand, 
ordered that he be afforded a comprehensive VA examination to 
evaluate the level of his disfigurement.  Based upon the 
results of this examination, he was assigned a 10 percent 
evaluation.  As the decision was not fully favorable, he was 
issued a supplemental statement of the case, and the claim is 
now before the Board for appellate review.  

As this is a claim arising from an initial grant of service 
connection, the Board will consider the entire history, from 
service to present, in assessing the veteran's condition.  A 
review of the service history indicates that he sustained 
multiple lacerations to the face in April 1981.  Since 
service, his facial scarring has been the focus of VA and 
fee-basis examinations.  

The first of these examinations, a fee-basis, took place in 
February 2001.  In the objective report, the veteran was 
found to exhibit "rather subtle scars" that were 
"noticeable but certainly not disfiguring" on the left side 
of his face.  There was a 3.0 centimeter (cm.) scar "barely 
noticeable" on the left upper lip, a 9.5 cm. diagonal scar 
along the left cheek, and a 5.0 cm. "zigzag" type scar just 
above the left eyebrow.  

In response to the Board's remand, the veteran was afforded a 
VA examination in February 2006.  In this examination, the 
veteran was found to have a fine, 3.3 by 3.0 cm., linear 
transverse scar on the left forehead.  Additionally, the 
veteran had a fine, 3.5 cm., linear diagonal scar above the 
left eyebrow; a 7.0 by 2.0 millimeter nonadherant scar above 
the left eyebrow; a 1.0 cm. linear diagonal scar on the left 
upper cheek; a well-healed 2.0 cm. "v-shaped" scar on the 
left middle cheek that was slightly hyperpigmented; and a 1.5 
by 1.5 cm. hyperpigmented patch on the left check that was 
found to be "mildly disfiguring" due to the 
hyperpigmentation.  

None of these scars were noted to be tender or present any 
facial distortion or asymmetry of any of the features of the 
face.  The examiner also noted a 2.0 cm. linear, transverse, 
slightly hypertrophied scar along the left upper lip that was 
well healed; two 2.0 by 2.0 millimeter (mm) raised papules on 
the left cheek; and one 1.0 by 1.0 mm slightly raised 
hyperpigmented lesion on the cheek.  

The rating schedule criteria for evaluating disabilities of 
the skin were revised during the pendency of the veteran's 
appeal effective August 30, 2002.  See 67 Fed. Reg. 49590-
49599 (July 31, 2002).

Prior to the amendments, an evaluation pertaining to 
disfiguring scars of the head, face, or neck, provided that a 
slight disfiguring scar of the head, face, or neck warranted 
a non-compensable (zero percent) evaluation; a moderate 
disfiguring scar of the head, face, or neck warranted an 
evaluation of 10 percent; and an evaluation of 30 percent 
required a severe disfiguring scar of the head, face, or 
neck, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles.  See 38 C.F.R. 
§ 4.118, DC 7800 (2002).

The revised criteria for rating skin disabilities pertaining 
to disfigurement of the head, face, or neck, provides that an 
evaluation of 10 percent is warranted for disfigurement of 
the head, face, or neck with one characteristic of 
disfigurement; an evaluation of 30 percent requires 
disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips) or 
with two or three characteristics of disfigurement.  See 38 
C.F.R. § 4.118, DC 7800 (2006). 

Additionally, the revised code provides that the eight 
characteristics of disfigurement, for purposes of evaluation 
under § 4.118, are: scar 5 or more inches (13 or more cm.) in 
length, scar at least one-quarter inch (0.6 cm.) wide at 
widest part, surface contour of scar elevated or depressed on 
palpation, scar adherent to underlying tissue, skin hypo-or 
hyper-pigmented in an area exceeding six square inches (39 
sq. cm.), skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.), underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.), and skin indurated and inflexible 
in an area exceeding six square inches (39 sq. cm.).  See 38 
C.F.R. § 4.118, DC 7800, Note (1), (2006).

Based on the above criteria, the veteran is not entitled to 
the next highest evaluation of 30 percent.  Simply put, there 
is no evidence of palpable tissue loss, gross distortion or 
asymmetry, making application of the higher criteria, under 
current standards, inapplicable.  Also, he has not been shown 
to exhibit "severe" disfiguration which would entitle him 
to the higher 30 percent rating under pre-revision standards.  

The Board notes that words such as "severe" are not defined 
in the VA Schedule for Rating Disabilities.   Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6.  It should also be noted that 
use of terminology such as "mild" by VA examiners and other 
medical professionals, although evidence to be considered by 
the Board, is not dispositive of an issue, as all evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  See 38 C.F.R. §§ 4.2, 4.6.

Thus, while the February 2006 VA examiner's opinion of "mild 
disfigurement" is not, in and of itself, dispositive of the 
issue, the fact that the opinion was based on objective 
examination as well as a file review, to include a review of 
the veteran's facial photographs, strongly suggests that the 
veteran's scars do not rise to the level of "severe" 
disfigurement, and this claim must be denied.

Again, the only evidence suggesting disfigurement of the head 
at a level greater than 10 percent disabling comes from the 
veteran's own lay statements.  As the veteran has not been 
shown to possess the requisite medical knowledge or 
credentials needed to render such an opinion, his contentions 
cannot constitute probative medical evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. at 494, 495 (1992).  

Conclusion

In summation, there is no competent evidence of record to 
support any of the veteran's claims for increased evaluations 
for his service-connected disorders.  Simply put, the 
severity of his conditions do not meet the regulatory 
guidelines which would entitle him to greater evaluations.  

In reaching its determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  See 38 C.F.R 
§ 4.3.




ORDER

Entitlement to a disability evaluation in excess of 10 
percent for hypertension is denied.

Entitlement to a compensable rating for disfigurement of the 
head, manifesting as scars, prior to August 30, 2002, is 
denied.

Entitlement to a rating in excess of 10 percent for 
disfigurement of the head, manifesting as scars, since August 
30, 2002, is denied.


REMAND

With respect to the remaining claim for Raynaud's disease, 
while this claim was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted, which, among other things, 
amended and clarified VA's duty to assist claimants in the 
development of the facts relevant to their claims.  This law 
also eliminated the concept of a well-grounded claim.  VCAA 
further requires VA to notify the appellant of the 
information and evidence necessary to substantiate the claim 
and indicate which portion of any such information or 
evidence is to be provided by VA and which is to be provided 
by the claimant.  38 U.S.C.A. § 5103 (West 2002)  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Regrettably, the veteran has never been provided with his due 
process rights with respect to the claim for Raynaud's 
disease.  While he has been provided with a Supplemental 
Statements of the Case (SSOC), which contained a generic 
recitation of the law, it did not inform him of what 
information and evidence he was responsible for providing, 
and what VA would attempt to obtain, in the context of the 
particular claim presented.  

Accordingly, and given the fact that the veteran has never 
been provided a formal VCAA notice letter in connection with 
the present appeal, it is unlikely that the Board's analysis 
in this regard, if appealed, would survive judicial scrutiny.

Further, the United States Court of Appeals for the Federal 
Circuit invalidated the provisions of 38 C.F.R. §§ 19.9(a)(2) 
and 19.9(a)(2)(ii), which allowed the Board to develop 
evidence and take action to correct a missing or defective 
VCAA duty to notify letter as required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 234 F.3d 682 (Fed. 
Cir. 2003).  Since the Board no longer has authority to 
correct a missing or defective VCAA duty to notify letter, 
further appellate consideration will be deferred and this 
case is REMANDED for the following actions:

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
veteran should also be requested to 
provide any evidence in his possession 
that pertains to the claim.

2.  Then, the RO should re-adjudicate the 
issue on appeal.  If the benefits sought 
remain denied, the veteran and his 
representative should be provided with an 
SSOC.  An appropriate period of time 
should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
LINDA ANNE HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


